Citation Nr: 1746494	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.   10-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, a Travel board hearing was held before the undersigned Veterans Law Judge (VLJ) at the Waco RO.  Additionally, the Veteran was afforded a hearing before a decision review officer (DRO) in May 2012.  Transcripts of these proceedings have been associated with the claims file. 

In May 2014, the Board remanded this matter for further development of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence for the Veteran's claim, the Board finds that a remand is warranted.

In September 2014, the Veteran was afforded a VA examination to evaluate the current severity of his left knee disability.  The Veteran reported that he had a left knee replacement and continued to have pain in his left knee.  During the examination, the Veteran declined to have an x-ray of his knee since he c laimed that he had an x-ray previously done that year.  The examiner later commented that during the September 2014 examination, the Veteran pledged that he would fax the examiner his recent knee x-rays from his private orthopedist and the last two orthopedists consult notes by the following week.  Additionally, the examiner mailed the Veteran two letters to remind the Veteran to submit the private medical documents.  The examiner later that month indicated that he had not received any documents.   

In June 2015, a medical addendum opinion was provided from the September 2014 VA examiner.  The examiner was asked to address whether the Veteran had a left knee total replacement.  He reported that he was not able to provide an opinion.  He stated that it would be mere speculation since there was no way to check the accuracy of the Veteran's personal statement.  He noted that without a current x-ray and/or current orthopedic records he was not able to provide an opinion.   

An October 2015 VA addendum note indicated that the Veteran's x-ray of his left knee was normal.

The Veteran was afforded another VA examination in November 2016.  The Veteran reported that since the last VA examination in 2014 his left knee had gotten worse.  During this examination, the examiner relied upon the October 2015 VA x-ray of the Veteran's knees.  The examiner commented that the x-ray revealed that the right knee showed prosthesis with lucencies, which indicated possible loosening of the total knee arthroplasty (TKA) hardware.  However, she did not comment on the Veteran's left knee.  Under surgical procedures, the examiner indicated that the Veteran had a total knee replacement of his right knee and had an arthroscopic procedure done to his left knee.   

Later in December 2016, the examiner provided a medical addendum opinion.  She was asked to address the Veteran's active range of motion regarding weight bearing and non-weight bearing range of motion.  She indicated that the Veteran's pain was present on passive range of motion as well as on walking and standing.  She noted that the opposing joint was undamaged, as both of his knees have been replaced due to degenerative disease.

In view of the conflicting medical findings referenced in the June 2015 medical addendum opinion and the December 2016 medical addendum opinion the Board finds that a new VA examination is warranted.  The record is unclear as to whether the Veteran has had his left knee replaced, a factor which is critical to the evaluation of that knee and the ultimate disposition of this appeal.  The Veteran declined in the September 2014 VA examination to undergo an x-ray to address this issue.  Additionally, the Veteran pledged to submit private medical records.  Letters were sent to the Veteran twice in September requesting he submit his private treatment records.  

The Veteran is reminded that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, when a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence. However, when the examination was scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. §  3.655.  Although in this case the Veteran did not fail to report for an examination, the evidence indicates that he did not fully cooperate in the examination process by either undertaking a critical x-ray study or furnishing prior x-rays as he indicated that he would.  Such acts and omissions conflict with VA's goal to assist the Veteran in the development of his appeal, and could be construed as tantamount to a failure to report for said examination.

Lastly, an October 2015 VA addendum note indicated that an x-ray was completed.  As the Board does not have access to the document and as it was not otherwise included in the electronic claims file, a remand is required to associate the October 2015 x-ray report with the electronic claims file.  Upon remand, VA must attempt to obtain the October 2015 x-ray report.  If these records are unobtainable, a VA memorandum should be included in the electronic file of all attempts made to retrieve records.  See 38 U.S.C.A. § 5103A (c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, including specifically private treatment records discussed in his September 2014 VA examination. If such private treatment reports cannot be obtained, a VA memorandum as to the unavailability should be placed in the electronic claims file, and the Veteran and his representative should be advised of such and given an opportunity to secure any missing records including the 2014 private treatment records and x-ray studies discussed in the September 2014 VA examination.

2.  Obtain updated VA treatment records and associate them with the electronic claims file.  Specifically associate with the electronic claims file the October 2015 x-ray of the Veteran's left knee.  If this x-ray report cannot be obtained, a VA memorandum as to the unavailability should be placed in the electronic claims file, and the Veteran and his representative should be advised of such and given an opportunity to secure any missing records.

3.  Schedule the Veteran for a VA examination conducted by a person skilled in the diagnosis and treatment of knee disorders to determine the current severity of his service-connected left knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must then be performed.

a.  A thorough orthopedic examination of the left knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the left knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, for the left knee.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.

The examiner should also state whether the Veteran's left knee disability result in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the left knee and whether there is effusion, whether the knee locks and if so, the frequency of the locking.

The examiner is also to address whether the Veteran had his left knee replaced.
In scheduling the examination, the Veteran should be reminded of the consequences of a failure to report for a scheduled examination in conjunction with a claim for increase, which could include the denial of the claim. 38 C.F.R. §  3.655.

3.  After completing any other development deemed necessary, review the relevant evidence, to include the relevant evidence received since the AOJ's last review of the claims on appeal, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

